COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
                                                                    No. 08-20-00047-CV
  IN THE MATTER OF                                  §
                                                                       Appeal from the
  THE GUARDIANSHIP OF                               §
                                                                 County Court at Law No. 4
  JANET CHURCH,                                     §
                                                                of Williamson County, Texas
  AN INCAPACITATED PERSON.                          §
                                                                     (TC# 18-0190-CP4)
                                                    §

                                           JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order that Appellant pay all costs of this appeal, for which let execution issue. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF DECEMBER, 2020.


                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.